PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Doc Code: TRACK1.DENY
		
Decision Dismissing Request for 
Prioritized Examination (Track I)
Application No.: 15/958,854

THE REQUEST FILED       06 April 2021      IS DISMISSED BECAUSE:

 The application is not a utility application under 35 U.S.C. 111(a) filed by EFS-Web or a plant application under 35 U.S.C. 111(a) filed by paper:
 The application is a utility application that was not filed by EFS-Web.
 The application is neither a utility application nor a plant application, but rather is a _________________________, which is excluded from the Track I program.

  The request was not filed with the application or on the same date the application was filed.

 One or more of the following fees were not filed with the application or on the same date the application was filed:
 Basic filing fee, as set forth in 37 CFR 1.16(a), or for a plant application, 37 CFR 1.16(c).
 Search fee, as set forth in 37 CFR 1.16(k), or for a plant application, 37 CFR 1.16(m).
 Examination fee, as set forth in 37 CFR 1.16(o), or for a plant application, 37 CFR 1.16(q).
 Publication fee, as set forth in 37 CFR 1.18(d).
 Track I processing fee, as set forth in 37 CFR 1.17(i).
 Track I prioritized examination fee, as set forth in 37 CFR 1.17(c).

  The executed inventor’s oath or declaration, or an application data sheet meeting the conditions specified in 37 CFR 1.53(f)(3)(i) was not filed with the application or on the same date the application was filed.

 The application contains or has been amended to contain:
  More than four independent claims.
  More than thirty total claims.
  One or more multiple dependent claims.

 The Track I program has exceeded its limit of 10,000 requests for the current fiscal year.

 Other:  A request for prioritized examination after an RCE was previously granted in this application on September 10, 2019.  See 37 CFR 1.102(e)(2).  




CONCLUSION

  ALL of the above defect(s) consist only of one or more of items E (i-iii).  Applicant is hereby accorded a non-extendable ONE MONTH time period from the mailing date of this Decision to (1) correct the subject defect(s) and (2) file a petition under 37 CFR 1.181 requesting reconsideration of prioritized examination.  If no such petition is timely filed, the application will not undergo prioritized examination.

-OR-

 The application will not undergo prioritized examination, because the request was not accompanied by all of the required items.

       Telephone inquiries with regard to this decision should be directed to Cheryl Gibson-Baylor at 
       (571)272-3213, Office of Petitions.  

    Cheryl Gibson-Baylor
        /Cheryl Gibson-Baylor/                                                          Petitions Paralegal Specialist 
        [Signature]                                                                             (Title)
        



U.S. Patent and Trademark Office
PTO-2299 (Rev. 01-2014)